EXHIBIT 10.4




AMENDMENT #2 TO LEASE


This is an amendment to that certain Lease dated July 31, 1986 (the "Lease") and
Amendment #1 to the Lease signed February 22, 1995 by and between Cheldin
Management Company ("Lessor") and Unico American Corporation ("Lessee").


 WHEREAS, the parties wish to amend certain terms of the Lease;


THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:


1.  Term Change.  Paragraph 2 of the Lease and the first paragraph of Amendment
# 1 are hereby amended to extend the term of the Lease through March 31, 2012.


2.  Rent Change.  Paragraph 4 of the Lease is hereby amended to provide that
monthly rent, effective as of April 1, 2007, shall be $88,916.


3.  Option to Extend.  Tenant shall have two successive options to extend this
Lease for two additional successive five (5) year terms upon expiration of this
Lease.  Such renewals shall be subject to all of the terms, covenants, and
conditions of this Lease, except that, upon each renewal, rent shall be
increased by five percent (5%).


4. Entire Agreement. This Amendment, together with the Lease and Amendment #1 to
the Lease, constitute the final, complete and exclusive statement of the
agreement between the parties pertaining to their subject matter and supersedes
any and all prior and contemporaneous understandings or agreements of the
parties.




Unico American Corporation




By: /s/ Cary L.
Cheldin                                                                         
    Date: March 23, 2007
       Cary L. Cheldin, Executive Vice-President




By: /s/ Lester A.
Aaron                                                                             Date:
March 23, 2007
       Lester A. Aaron, Treasurer and Chief Financial Officer








Cheldin Management Company




By: /s/  Erwin
Cheldin                                                                               
Date:  March 23, 2007
       Erwin Cheldin